         Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 1 of 21



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DIANA and JOHN DUKICH                   :              CIVIL ACTION
                                        :
             v.                         :
                                        :
IKEA US RETAIL LLC, et al.              :              NO. 20-2182


                                 MEMORANDUM

Bartle, J.                                             April 19, 2021

             Plaintiffs Diana and John Dukich have sued defendants

IKEA US Retail LLC and IKEA North America Services LLC (“IKEA”)

in this putative class action brought under the Class Action

Fairness Act, 28 U.S.C. § 1332(d), for violation of the

Pennsylvania Unfair Trade Practices and Consumer Protection Law

(“UTPCPL”), 73 Pa. Cons. Stat. §§ 201-1 et seq., and for

negligence.       The Dukiches bring suit regarding two recalls that

IKEA issued for dressers the Dukiches had purchased.            They seek

the money IKEA promised but never refunded under the terms of

the recalls as well as actual, consequential, and treble damages

and notification to all class members of the defective nature of

the chests and dressers.       On January 14, 2021, the court denied

IKEA’s motion to dismiss.        Class action discovery has not yet

begun.
      Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 2 of 21



          Before the court is the motion of ten prospective

plaintiffs1 to intervene in this action pursuant to Rule 24 of

the Federal Rules of Civil Procedure.

                                   I

          For present purposes, the court accepts as true the

following allegations set forth in the amended complaint and in

the proposed second amended complaint included with the motion

to intervene pursuant to Rule 24.       IKEA is a major retail chain

which designs and sells furniture.      The Dukiches are husband and

wife who reside in Minnesota and have two young children.             The

Dukiches purchased two four-drawer dressers of the MALM model

from IKEA for approximately $100 each in or around 2012.

          As noted, ten individuals seek to intervene as

plaintiffs:

          (1)   Audra Andrews, a resident of Washington,

                purchased a six-drawer dresser of the MALM model

                from IKEA for approximately $179 between 2008 and

                2010.




1.   The ten prospective plaintiffs are: Audra Andrews, Janet
Bou, Ana Medina, Samantha Meyers, Christine Ross, Chelsey
Sinclair, Christopher Slater, Keri Strauch, Jason Thompson, and
Erin Wallace. We will collectively refer to them as “the
prospective plaintiffs.”
                                  -2-
Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 3 of 21



    (2)   Janet Bou, a resident of New Jersey, purchased

          two MALM dressers from IKEA in or around 2006 for

          approximately $200 in total.

    (3)   Ana Medina, a resident of New Jersey, purchased a

          three-drawer MALM dresser from IKEA after 2002

          for approximately $80.

    (4)   Christine Ross, a resident of Illinois, purchased

          two three-drawer MALM dressers from IKEA between

          2013 and 2014 for approximately $160 in total.

    (5)   Samantha Meyers, a resident of North Carolina,

          purchased two MALM dressers in 2015 from IKEA for

          approximately $160 in total.

    (6)   Chelsey Sinclair, a resident of Pennsylvania,

          purchased a six-drawer MALM dresser from IKEA in

          2014 for approximately $169.

    (7)   Christopher Slater, a resident of California,

          purchased a three-drawer MALM dresser from IKEA

          in 2014 for approximately $100.

    (8)   Keri Strauch, a resident of Massachusetts,

          purchased a four-drawer MALM dresser from IKEA in

          2010 for approximately $129.

    (9)   Jason Thompson, a resident of Michigan, purchased

          two three-drawer dressers of the HEMNES model and



                            -3-
      Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 4 of 21



               one six-drawer HEMNES dresser from IKEA in 2012

               for approximately $450 in total.

          (10) Erin Wallace, a resident of Michigan, purchased a

               six-drawer MALM dresser from IKEA in 2013 for

               approximately $169.

          By June 28, 2016, IKEA knew of two deaths and thirteen

injuries from tip-over accidents involving the MALM line of

dressers as well as deaths and injuries from other chest and

dresser models.   That day IKEA, together with the U.S. Consumer

Product Safety Commission (“CPSC”), announced a voluntary recall

(“2016 recall”) for 29 million chests and dressers in the United

States including the MALM and HEMNES series which the Dukiches

and all of the prospective plaintiffs had purchased.

          The 2016 recall announcement stated that “[t]he

recalled chests and dressers are unstable if they are not

properly anchored to the wall, posing a serious tip-over and

entrapment hazard that can result in death or injuries to

children.”   IKEA offered either a repair or refund.        The repair

program included a free wall-anchoring repair kit which

purchasers can either install themselves or have IKEA install

one time for free upon request.      In the alternative, IKEA

offered a full refund for chests and dressers manufactured

between 2002 and 2016.    Purchasers of products that were



                                  -4-
      Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 5 of 21



manufactured prior to January 2002 were eligible for partial

store credit.

          By November 21, 2017, IKEA had become aware of another

death of a child from the tip-over of a MALM dresser and ninety-

one more injuries as well as deaths and injuries from other

models of dressers.   IKEA announced a second recall on November

21, 2017 (“2017 recall”) which subjected 17.3 million dressers

to recall and instructed consumers to “immediately stop using

any recalled chest or dresser that is not properly anchored to

the wall and place it in an area that children cannot access.”

Both the MALM and HEMNES models were included in the 2017 recall

in which IKEA again offered the same two options for either

refund or a free wall-anchoring kit and specified that it will

“pick up the recalled dressers free of charge or provide a one-

time, free in-home wall-anchoring service” upon request.

          In August 2018, the Dukiches visited the return

section of an IKEA retail store near their home in Minnesota to

return their dressers, which were subject to both the 2016 and

2017 recalls, for a cash refund in the amount of the purchase

price of approximately $200.     The Dukiches allege that IKEA

refused to accept the dressers, give them $200 in cash as a

refund, or provide any alternative refund.        Since that time, the

Dukiches have stored the dressers in their garage.



                                  -5-
      Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 6 of 21



          All of the prospective plaintiffs allege that they

were not notified about the 2016 or 2017 recalls and only

learned about these recalls as a result of this lawsuit.          Thus,

they have not yet sought a repair kit or refund because they

were not aware that either option existed.

                                   II

          The basis of the claims of the Dukiches is IKEA’s

failure to issue them a refund and to comply with the terms of

the 2016 and 2017 recalls.     The prospective plaintiffs move to

intervene so as to represent potential class members who were

not aware that dressers they had purchased from IKEA were

subject to the 2016 and 2017 recalls.       They allege that they

have suffered loss of a full refund as a result of the lack of

notification of the recalls.     They seek that refund through the

filing of this suit, along with actual, consequential, and

treble damages.    Like the Dukiches, the prospective plaintiffs

do not seek damages for personal injuries or diminution in value

of the dressers.

          IKEA first challenges the standing of the prospective

plaintiffs on the ground they have alleged no concrete injury.

IKEA argues that the prospective plaintiffs, unlike the

Dukiches, have not attempted to return their recalled products

and have thus not been refused a refund or repair kit.



                                  -6-
      Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 7 of 21



According to IKEA, they can still seek a refund since the

recalls remain ongoing.

          The prospective plaintiffs counter that their injuries

are in fact concrete and particularized since, like the

Dukiches, they did not receive a cash refund from IKEA as

promised under the terms of the recall.       However, unlike the

Dukiches, the prospective plaintiffs also allege that their

failure to receive a refund was because IKEA did not notify them

pursuant to the 2016 and 2017 recalls.       Thus, the prospective

plaintiffs could not attempt to return the recalled products

since they were not aware of the recalls in the first place.

          Article III of the Constitution requires that there be

a case or controversy in order to proceed with a lawsuit.             This

requirement of standing is a “threshold issue” that must be

decided by a district court before reaching the merits of the

matter.   Wayne Land & Mineral Grp., LLC v. Del. River Basin

Comm’n, 959 F.3d 569, 574 (3d Cir. 2020).       The plaintiff has the

burden of showing that he or she has “(1) suffered an injury in

fact, (2) that is fairly traceable to the challenged conduct of

the defendant, and (3) that is likely to be redressed by a

favorable judicial decision.”     Town of Chester, N.Y. v. Laroe

Estates, Inc., 137 S. Ct. 1645, 1650 (2017).

          An injury-in-fact is “an invasion of a legally

protected interest which is (a) concrete and particularized

                                  -7-
      Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 8 of 21



. . . and (b) ‘actual or imminent, not conjectural or

hypothetical.’”   Lujan v. Defs. of Wildlife, 504 U.S. 555, 560

(1992).   Our Court of Appeals has explained that “economic

injury is one of [injury-in-fact’s] paradigmatic forms” and that

“[t]he injury-in-fact requirement exists to assure that

litigants have a ‘personal stake’ in the litigation.” Danvers

Motor Co. v. Ford Motor Co., 432 F.3d 286, 291 (3d Cir. 2005).

This burden to show injury-in-fact is “not Mount Everest.”            Id.

at 294.

          In support of its argument that the prospective

plaintiffs lack standing, IKEA cites Finkelman v. National

Football League which involved one plaintiff who opted not to

purchase any tickets to the Super Bowl because of the high

prices for tickets and another plaintiff who purchased tickets

on a secondary market for much higher than face value.          810 F.3d

187, 189-90 (3d Cir. 2016).     Both plaintiffs sued the National

Football League (“NFL”), among other entities, for violation of

a New Jersey law concerning the resale of tickets.

          The Court of Appeals upheld the district court’s

finding that the first plaintiff “lacks Article III standing

because he never purchased a ticket to the Super Bowl, meaning

that he suffered no out-of-pocket loss.”       Id. at 195.    It

explained that since he “never purchased a ticket on the

secondary market, he suffered no more injury than any of the

                                  -8-
       Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 9 of 21



possibly tens of thousands of people who thought about

purchasing a ticket to the Super Bowl and chose not to” and that

“the amount of any damages [plaintiff] might have suffered due

to the NFL’s alleged misconduct is completely indeterminate.”

Id.   This was not a case of “lost opportunity” because he “took

no meaningful action to pursue the ‘opportunity’ to attend the

game at all.”   Id.   The Court of Appeals similarly found that

the second plaintiff lacked standing because he chose not to

enter the NFL’s ticket lottery and instead purchased tickets on

the secondary market at a much higher rate, so any harm he

suffered was due to “his own decision not to enter the ticket

lottery.”   Id. at 198.

            IKEA argues that the prospective plaintiffs in this

matter are similar to the plaintiffs in Finkelman who took “no

meaningful action” to purchase a Super Bowl ticket because they

have never sought a refund and thus have never been denied one.

The court is not persuaded.      Unlike the plaintiffs in Finkelman,

the prospective plaintiffs did not know about the recalls on

their purchased dressers and the opportunity for a refund or

repair kit until the filing of this action.         Therefore they did

not have the opportunity before this lawsuit to seek a refund

because they were not notified of the 2016 and 2017 recalls.

The plaintiffs in Finkelman clearly knew the Super Bowl was

happening, and rather than attempt to obtain a ticket at face

                                   -9-
      Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 10 of 21



value, one plaintiff declined to try to purchase a ticket while

the other plaintiff chose not to enter the NFL’s lottery for

tickets at face value. That is not what happened with the

prospective plaintiffs in this action.

          In addition, the Court of Appeals opined in Finkelman

that without an attempt to purchase a ticket the damages

plaintiff may have suffered as a result of the NFL’s alleged

misconduct “is completely indeterminate.”        Id. at 195.    That is

not the case here.    The prospective plaintiffs know what they

paid for their dressers and now know that they are entitled to a

full refund for them under the terms of the recalls.          Thus,

their damages are not speculative but are precisely defined.

          We are also not persuaded by IKEA’s claim that the

prospective plaintiffs can simply attempt to return their

dressers now and receive a refund.       The prospective plaintiffs

allege that their injury stems from a lack of remedy for the

recalled products because IKEA did not timely notify them of

either recall.   Thus, they were not afforded the opportunity to

act pursuant to the terms of those recalls and seek a full

refund or repair kit.    If the prospective plaintiffs had

received notice of the recalls in 2016 or 2017 when the recalls

were announced, any refund they obtained at that time would have

been worth more than a refund issued today due to the “time

value of money,” that is a dollar received in 2016 or 2017 is

                                  -10-
      Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 11 of 21



worth more than a dollar received thereafter.         In re Szostek,

886 F.2d 1405, 1406 n.1 (3d Cir. 1989).

           The prospective plaintiffs have alleged a concrete and

particularized injury-in-fact from not being able to obtain a

refund for the purchase price of their dressers at the time of

the recalls in 2016 and 2017.      The amount of damages is not

speculative since they have pleaded the approximate amount that

they paid for the dressers.     In addition, the inability to

obtain a refund was caused by the alleged failure of IKEA to

notify the prospective plaintiffs about the recalls.          The

prospective plaintiffs have adequately pleaded causation.

Finally, this is an injury which is redressable by a decision of

this court.   As such, the prospective plaintiffs have standing.

                                   III

           We now turn to the requirements to intervene under

Rule 24 of the Federal Rules of Civil Procedure.         Rule 24

permits “as of right intervention” or “permissive intervention.”

A motion to intervene made under either provision “must state

the grounds for intervention and be accompanied by a pleading

that sets out the claim or defense for which intervention is

sought.”   Fed. R. Civ. P. 24(c).

           With respect to a timely motion to intervene as of

right made under Rule 24(a):

           the court must permit anyone to intervene who:

                                  -11-
      Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 12 of 21



          . . . .
          (2) claims an interest relating to the property
          or transaction that is the subject of the action,
          and is so situated that disposing of the action
          may as a practical matter impair or impede the
          movant’s ability to protect its interest, unless
          existing parties adequately represent that
          interest.2

          To intervene as of right, a movant must show that “(1)

the application for intervention is timely; (2) the applicant

has a sufficient interest in the litigation; (3) the interest

may be affected or impaired . . . by the disposition of the

action; and (4) the interest is not adequately represented by an

existing party in the litigation.”       Benjamin ex rel. Yock v.

Dep’t of Pub. Welfare of Pa., 701 F.3d 938, 948 (3d Cir. 2012).

The interest in the litigation must be a “legally cognizable

interest” which “might become affected or impaired . . . by the

disposition of the action in their absence.”        Mountain Top

Condo. Ass’n v. Dave Stabbert Master Builder, Inc., 72 F.3d 361,

366, 368 (3d Cir. 1995).

          Alternatively, for those parties seeking timely

permissive intervention pursuant to Rule 24(b), “the court may

permit anyone to intervene who . . . (B) has a claim or defense

that shares with the main action a common question of law or




2.   Rule 24(a)(1), not relevant here, permits intervention by
those who have an unconditional right pursuant to a federal
statute.


                                  -12-
      Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 13 of 21



fact.”3   Granting a motion for permissive intervention is a

“highly discretionary decision” of the district court.          Brody ex

rel. Sugzdinis v. Spang, 957 F.2d 1108, 1115 (3d Cir. 1992).

Rule 24(b)(3) provides that “[i]n exercising its discretion, the

court must consider whether the intervention will unduly delay

or prejudice the adjudication of the original parties’ rights.”

           The prospective plaintiffs make the case for both as

of right and permissive intervention.       IKEA does not focus its

arguments on the requirements of Rule 24 and instead avers that

the court should deny this motion for lack of standing as noted

above and for futility as discussed in the next section.

           We need not decide whether the prospective plaintiffs

are able to intervene in this action as of right under Rule

24(a) because they meet the requirements for permissive

intervention under Rule 24(b).      First, IKEA raises no issues

with the timeliness of this motion.       The prospective plaintiffs

move to intervene before discovery has even begun, and allowing

their intervention will not cause any undue delay.

           In addition, the prospective plaintiffs share a common

question of fact with the main action regarding the terms of the




3.   Rule 24(b) also provides for permissive intervention when a
conditional right to do so is granted by a federal statute or
when a government agency or officer seeks to intervene. Neither
of those provisions are relevant here.


                                  -13-
      Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 14 of 21



recalls of the MALM and HEMNES dressers, among others, and how

IKEA handled the recall and refund process.        Discovery regarding

IKEA’s implementation of the recalls will relate to both the

Dukiches and the prospective plaintiffs.        There is commonality

among all these claims.

          Furthermore, there is nothing to indicate that the

participation of the prospective plaintiffs in this litigation

will prejudice the rights of the existing parties. They are

represented by the same counsel that represents the Dukiches.

The prospective plaintiffs aver in their brief in support of

this motion that intervention as class representatives is meant

to address concerns previously raised by this court about the

ability of the Dukiches to represent those consumers who, unlike

the Dukiches, did not even attempt to return a recalled dresser.

Thus, all of the information before this court demonstrates that

intervention will not prejudice or delay the rights of the

Dukiches as the original parties in this action.

          Finally, the prospective plaintiffs have complied with

the requirements of Rule 24(c) by stating the grounds on which

this motion was made and filing a second amended complaint

alongside the motion.     Accordingly, permissive intervention in

this action is proper.




                                  -14-
      Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 15 of 21



                                   IV

          IKEA also argues that intervention is futile because

the prospective plaintiffs fail to state a claim under the

UTPCPL or for negligence.     As to the UTPCPL claim, IKEA avers

that the prospective plaintiffs have not suffered an

ascertainable loss, do not plead an actionable statement made by

IKEA, and do not plead justifiable reliance.

          The prospective plaintiffs counter that they suffered

a loss by not being notified of the recalls of their dressers

and were not given the opportunity to return the dressers for a

refund in 2016 or 2017 when the recalls were announced.          In

addition, the prospective plaintiffs argue that the UTPCPL

covers both deceptive statements and conduct.         According to them

IKEA engaged in deceptive conduct by not notifying them of the

recalls and as a result gave them the impression that the

dressers they purchased were safe.       The prospective plaintiffs

further aver that they have pleaded justifiable reliance since

they failed to act and seek a refund on the recalled products as

a result of IKEA’s deceptive conduct in not informing them of

the recalls.

          “A district court has the discretion to deny a motion

to intervene where intervention would be futile.”         In re Nat’l

Football League Players’ Concussion Litig., 2019 WL 188431, at

*4 (E.D. Pa. Jan. 14, 2019); see also In re Fine Paper Antitrust

                                  -15-
      Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 16 of 21



Litig., 695 F.2d 494, 501 (3d Cir. 1982).        The UTPCPL prohibits

“[u]nfair methods of competition and unfair or deceptive acts or

practices in the conduct of any trade or commerce.”          73 Pa.

Cons. Stat. § 201-3.    The statute lays out twenty-one

definitions for “unfair methods of competition” and “unfair or

deceptive acts or practices,” including a “catch-all” provision

for “[e]ngaging in any other fraudulent or deceptive conduct

which creates a likelihood of confusion or misunderstanding.”

73 Pa. Cons. Stat. § 201-2(4)(xxi).

          The UTPCPL is a remedial statute, and thus courts must

construe it broadly.    Gregg v. Ameriprise Fin., Inc., 245 A.3d

637, 647 (Pa. 2021).    The Pennsylvania Supreme Court has

explained that the Legislature expanded the UTPCPL to apply to

more than just fraudulent conduct by adding the catch-all

provision which also prohibits “deceptive conduct.”          Id.   A

deceptive act is “misrepresentation that has the tendency or

capacity to deceive” and does not require any particular state

of mind element.    Id. at 647-48.    Thus, the statute “imposes

liability on commercial vendors who engage in conduct that has

the potential to deceive and which creates a likelihood of

confusion or misunderstanding.”      Id. at 649.

          Plaintiffs may maintain a private right of action

under the statute if they demonstrate “(1) ‘ascertainable loss

of money or property, real or personal,’ . . . (2) ‘as a result

                                  -16-
         Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 17 of 21



of’ the defendant’s prohibited conduct under the statute.”

Kaymark v. Bank of America, N.A., 783 F.3d 168, 180 (3d Cir.

2015).     This loss must be “non-speculative.”        Id.   A plaintiff

“must identify the specific act, omission or misrepresentation”

of defendant’s conduct to recover under the UTPCPL.             Doherty v.

Allstate Indem. Co., 2016 WL 5390638, at *6 (E.D. Pa. Sept. 27,

2016).     The causation requirement contained within the UTPCPL

requires plaintiff to make “a showing of justifiable reliance,

not simply a causal connection between the misrepresentation and

the harm.”     Hunt v. U.S. Tobacco Co., 538 F.3d 217, 222 (3d Cir.

2008).     This justifiable reliance requirement applies to all

provisions of the UTPCPL, including the catch-all clause.                 Id.

at 224.     A plaintiff can establish justifiable reliance by

showing that he or she “acted, or failed to act, in response to

and as a result of the defendant’s wrongful conduct.”             Mellish

v. CACH, LLC, 2020 WL 1472405, at *5 (W.D. Pa. March 26, 2020).

             The prospective plaintiffs have pleaded an

ascertainable loss.       All ten of the prospective plaintiffs

allege that they were not notified of the recalls.            Because of

this lack of notification they were not able to obtain a refund

in 2016 or 2017 when the recalls were announced for their

dressers.     As stated above, the value of a refund received in

2016 or 2017 is worth more than a refund received years later.

This loss is non-speculative because the prospective plaintiffs

                                     -17-
      Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 18 of 21



have pleaded the approximate amount that they paid for the

recalled products, and the amount of the refund is readily

ascertainable since IKEA offered a full refund.

          The prospective plaintiffs have also adequately

pleaded deceptive conduct on the part of IKEA to sustain a claim

under the UTPCPL.    They must aver that IKEA engaged in deceptive

conduct “which creates a likelihood of confusion or of

misunderstanding.”    73 Pa. Cons. Stat. § 201-2(4)(xxi).         The

prospective plaintiffs plead in the second amended complaint

that IKEA knew of the dangers to customers, particularly

children, from tip-over incidents with these specific dressers

which caused IKEA to announce the 2016 and 2017 recalls.

However, IKEA failed to notify the prospective plaintiffs about

the recalls.

          This failure to notify customers of a recall

concerning their purchased products has the potential to deceive

those customers about the safety of the dressers and creates the

misrepresentation that the dressers are in fact safe to continue

using since they have not been recalled.        There is also a

likelihood of confusion or misunderstanding as a result of the

recalls because IKEA announced them in conjunction with the CPSC

but did not notify the customers that their purchases were

subject to those recalls.     This omission in IKEA’s failure to



                                  -18-
      Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 19 of 21



notify customers about the recalls is sufficient to constitute

deceptive conduct on the part of IKEA under the UTPCPL.

          Finally, the second amended complaint pleads

justifiable reliance.    The prospective plaintiffs allege that

they did not act in returning the recalled dressers for a refund

because of IKEA’s failure to notify them.        As a result of IKEA’s

failure to notify, they continued using in their homes the

dressers that IKEA has admitted pose a risk of tip-over and

injury or death.     Since the prospective plaintiffs have

adequately pleaded a claim under the UTPCPL, intervention would

not be futile.

          Intervention would also not be futile for negligence.

It is well established under Pennsylvania law that one who

undertakes an affirmative conduct is “under a duty to others to

exercise the care of a reasonable man.”       Dittman v. UPMC, 196

A.3d 1036, 1046 (Pa. 2018).     IKEA voluntarily undertook this

recall process and issued recalls in both 2016 and 2017 related

to their products.    Therefore IKEA owes a duty to its customers

to follow through on that recall with ordinary care.          See

Restatement (Third) of Torts: Prod. Liab. § 11 (1998).          Any

negligence in failing to follow through on this voluntarily

assumed recall gives rise to a cause of action for injuries

sustained as a result of this negligence.        See Blossman Gas Co.

v. Williams, 375 S.E.2d 117, 120 (Ga. Ct. App. 1988).          The

                                  -19-
      Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 20 of 21



prospective plaintiffs have pleaded facts of their injury as a

result of this alleged negligence and damages sustained from not

returning the recalled products for a refund.         Therefore the

prospective plaintiffs’ intervention with respect to their claim

for negligence would not be futile.

                                    V

           Finally, IKEA argues that this court should decline to

hear this case in favor of the primary jurisdiction of the CPSC.

We have already addressed this argument in our January 14, 2021

Memorandum in this case dismissing IKEA’s motion to dismiss and

see no reason to depart from that decision here.         (Doc. #30).

As previously discussed therein, primary jurisdiction “applies

where a claim is originally cognizable in the courts, and comes

into play whenever enforcement of the claim requires the

resolution of issues which, under a regulatory scheme, have been

placed within the special competence of an administrative body.”

Baykeeper v. NL Indus., Inc., 660 F.3d 686, 691 (3d Cir. 2011)

(quoting United States v. W. Pac. R.R. Co., 352 U.S. 59, 64

(1956)).   Courts have looked to the following four factors to

determine if primary jurisdiction is appropriate:

                (1) Whether the question at issue is within
                the conventional experience of judges or
                whether it involves technical or policy
                considerations within the agency’s
                particular field of expertise; (2) Whether
                the question at issue is particularly within
                the agency’s discretion; (3) Whether there

                                  -20-
       Case 2:20-cv-02182-HB Document 44 Filed 04/19/21 Page 21 of 21



                 exists a substantial danger of inconsistent
                 rulings; and (4) Whether a prior application
                 to the agency has been made.

Id.   However, our Court of Appeals has cautioned that federal

courts should only abstain from exercising their jurisdiction in

“exceptional cases.”     Id. at 692.      “Federal courts have a

‘virtually unflagging obligation . . . to exercise the

jurisdiction given them.’” Id. at 691 (quoting Colo. River Water

Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)).

           Nothing about the prospective plaintiffs’ claims

changes our analysis and decision in this regard.          In fact, IKEA

concedes that the parties agreed that this case relates to the

2016 and 2017 recalls and the Dukiches’ attempt to secure a

refund for their recalled dressers.         Nevertheless, IKEA argues

in its opposition that the claims of the prospective plaintiffs

sharply diverge from the claims brought by the Dukiches.           This

argument is unfounded.      The prospective plaintiffs, like the

Dukiches, purchased dressers subject to the 2016 and 2017

recalls.   Their claims directly relate to those recalls.          While

they were not denied a refund as the Dukiches were, they still

did not receive a refund pursuant to the recalls.          For this

reason, as well as the reasons set forth in our January 14, 2021

Memorandum denying IKEA’s motion to dismiss, we see no reason to

consider this one of the “exceptional cases” that merit

abstention from exercising jurisdiction in favor of the CPSC.

                                   -21-
